Citation Nr: 1139946	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a 100 percent disability evaluation for schizophrenia, undifferentiated type, prior to August 2, 1994.  

2.  Entitlement to a total disability evaluation based on individual unemployability prior to the establishment of a 100 percent schedular evaluation.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.J., M.D.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to October 1978.  

In August 1994, the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim for a rating in excess of 70 percent for undifferentiated schizophrenia and for TDIU.  The Veteran appealed this decision to the Board of Veterans' Appeals (Board), and in November 2001, the Board denied his appeal.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2002, the Court granted a Joint Motion for Remand.  The parties agreed that the Board's November 2001 decision should be vacated and that matter remanded for further evidentiary development.  In May 2003, the Board remanded the Veteran's claim for additional development, and in February 2005, the Board granted the Veteran's claim of entitlement to a 100 percent disability evaluation for his undifferentiated schizophrenia.  His claim of entitlement to TDIU was dismissed as moot.  In a March 2005 rating decision, the RO assigned an effective date of August 2, 1994 for the Veteran's 100 percent disability evaluation.  

The Board's decision dismissing the Veteran's claim of entitlement to TDIU as moot was vacated by the Court in November 2005 and returned to the Board following a Joint Motion for Remand.  In a June 2007 decision, the Board again concluded that the Veteran's TDIU claim was moot.  

The Veteran again appealed the Board's decision to the Court, arguing that the evidence of record established that the issue of entitlement to an increased disability evaluation had in fact been pending since 1983.  In February 2010, the Court issued a decision affirming the Board's prior decision.  However, following the Veteran's motion for reconsideration, the Court vacated the Board's June 2007 decision and remanded the matter back to the Board for readjudication.  

The issue of entitlement to TDIU, prior to March 18, 1983, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran appealed the May 1984 denial of his claim of entitlement to an increased disability evaluation for schizophrenia to the Board in December 1986.

2.  As of March 18, 1983, the Veteran's schizophrenia symptomatology has resulted in total social and industrial adaptability.  

3.  The claim of entitlement to TDIU, as of March 18, 1983, is moot.  


CONCLUSIONS OF LAW

1.  The Veteran's appeal for an increased disability evaluation for his schizophrenia has been pending since March 18, 1983.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).

2.  The criteria for establishing entitlement to a 100 percent disability evaluation for schizophrenia, as of March 18, 1983, have been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 1994 (1984), 3.151(a), 3.400 (2011).  

3.  The Veteran's claim for TDIU received on March 18, 1983 is moot.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Facts and Analysis

VA received a VA hospital summary on March 21, 1983 that was interpreted to be a claim for increased benefits by the RO.  However, the Board notes that VA actually received a copy of the same hospital report on March 18, 1983 - three days earlier.  In a September 1985 rating decision, the Veteran's disability evaluation was decreased to 50 percent, effective as of December 1, 1985.  VA received a timely notice of disagreement to the assigned rating in September 1985.  The RO subsequently prepared a statement of the case (SOC) in November 1986.  The record also contains a statement from the Veteran in which he requested that his case be forwarded to the Board for an ultimate decision.  This statement was received in December 1986.  However, the record demonstrates that the Veteran's claim was never forwarded to the Board for appellate review.  As such, his claim is still in appellate status.  

On March 18, 1983, VA received a VA hospital summary dated May 1982 in which it was noted that the Veteran was found to be completely unable to work and unable to handle his funds properly.  His prognosis was noted to be very poor.  A February 1982 VA hospital summary also noted that the Veteran was completely unable to work and his abilities to handle his funds were impaired.  His insight and judgment were both noted to be impaired at this time as well.  

A subsequent VA hospital summary from February 1983 indicates that at the time of leaving the facility, the Veteran was unable to engage in any type of gainful employment or to handle his affairs adequately without the use of medication.  A November 1983 report also notes that the Veteran was unspontaneous and answering to inner stimuli, hearing voices calling his name, but making a marginal adaptation within the family and social milieu.  His prognosis was again noted to be poor.  

In December 1983, the Veteran was afforded a VA psychiatric examination.  It was found that the Veteran seemed out of reality and that after giving only a few answers, he refused to talk anymore.  As such, the examiner concluded that mental status could not be done nor the complete medical history.  

The Veteran was hospitalized from November 1983 to June 1984.  His last assessment revealed a young patient who was much better organized in his thoughts, free of hallucinatory experiences and in good contact with reality.  However, it was noted that even with his improvement, the Veteran was still unable to work or manage his own funds at the time of discharge.  His prognosis was again deemed to be poor.  

In December 1986, VA received a statement from the Veteran's treating physician describing his symptomatology.  It was noted that the Veteran had been treated since September 1978 and that he was always found to be markedly paranoid in his behavior.  He also suffered from poor interpersonal relationships with ambivalence toward his wife.  He was described as markedly unstable in his ideation, delusional, and never free of psychotic symptomatology.  Specifically, the Veteran was noted to have hallucinations frequently.  His impulse control was described as very poor with his overall prognosis as very poor.  The Veteran was deemed to have no industrial or social adaptations and it was noted that he had already been hospitalized twelve times since September 1978.  These findings were echoed in a December 1986 VA examination in which the Veteran was found to suffer from commanding auditory hallucinations with homicidal messages and very strong and persistent paranoid delusions.  His level of functioning was deemed to be extremely poor, his judgment was severely handicapped and his insight was missing.  

VA received an additional statement from the Veteran's physician in April 1988.  The Veteran was noted to always be found with inappropriate affect and mood.  He had a strong ambivalence toward his wife with very poor interpersonal relationships.  It was again noted that the Veteran had no industrial or social adaptability.  

Having reviewed the evidence of record, the Board finds that the Veteran is entitled to a 100 percent disability evaluation for his schizophrenia, effective as of March 18, 1983.  Under Diagnostic Code 9204, as it existed at the time of the Veteran's August 1994 denial, a 100 percent disability evaluation was warranted for undifferentiated schizophrenia with active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 1994 (1984).  VA treatment records from 1983 and 1984 demonstrate that the Veteran suffered from severe psychiatric symptomatology, including auditory hallucinations, and that he had complete occupational and social impairment.  Also, according to the statement provided by the Veteran's physician in April 1988, he had no industrial or social adaptability.  

In summary, the evidence of record demonstrates that the Veteran has suffered from extremely significant psychiatric symptomatology since submitting his claim in March 1983.  In addition, the Veteran has consistently been found unemployable with no social or industrial adaptability.  Therefore, the Veteran's undifferentiated schizophrenia is most appropriately classified as 100 percent disabling as of March 18, 1983.  

The Veteran's representative has asserted that statements received prior to March 21, 1983 could also be viewed as notices of disagreement that were not acted upon.  However, a review of these statements does not support this assertion.  According to a May 2011 argument, the Veteran was granted a temporary total disability rating in a January 1980 rating decision.  The Veteran subsequently submitted a statement to VA in February 1980, requesting that VA reevaluate his nervous condition.  The Veteran indicated that he was presently hospitalized and that he was unemployable.  The Veteran made no mention to the previous rating decision in January 1980, nor did the Veteran assert any error in a previous action by the RO.  Therefore, the Board concludes that the RO was correct to interpret this as a new claim for benefits, rather than a notice of disagreement to any prior rating decision.  The RO subsequently granted a temporary total disability rating in a September 1980 rating decision.  Similarly, statements received from the Veteran in August 1981 and November 1981 requested that his claim be reevaluated based on subsequent periods of hospitalization.  A sympathetic reading of these statements does not suggest that the Veteran was disagreeing with any prior action of the RO.  Rather, the Veteran was seeking new benefits based on treatment received after the prior RO decisions.  Finally, the record contains a number of letters from potential employers dated February 1982.  However, these letters note that the Veteran cannot get a job because there were currently no positions available.  They in no way suggested that the Veteran was unemployable.  As such, the record contains no statement prior to March 1983 that could reasonably be construed as a notice of disagreement that was not acted upon.    

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to a 100 percent disability evaluation for his service-connected schizophrenia as of March 18, 1983.  Therefore, the claim is granted.  

TDIU

For the same reasons discussed above, the Board concludes that the Veteran has in fact had a claim of entitlement to TDIU benefits pending since March 19, 1983.  However, as discussed in the previous Board decisions, this issue is moot in light of the finding of entitlement to a 100 percent schedular disability evaluation.  

Under the law, TDIU cannot be awarded to a veteran who is already in receipt of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) (TDIU may be awarded "where the schedular rating is less than total . . ."); 38 C.F.R. §4.16(a), (c).  While it is true that any claim for TDIU that was pending prior to the assignment of a 100 percent disability evaluation would not be moot, the evidence of record demonstrates that the Veteran's March 18, 1983 statement is the first statement of record that can be interpreted as a still pending claim for TDIU benefits.  The Veteran was granted a temporary total disability evaluation in a February 1980 rating decision.  The Veteran did not appeal this decision, and in an August 1981 statement, requested unemployability benefits due to a two week period of hospitalization.  The Veteran did not assert total unemployability at this point in time.  Again, in a November 1981 statement, the Veteran requested unemployability benefits based on periods of hospitalization.  A temporary total disability evaluation was assigned in a January 1982 rating decision


ORDER

Entitlement to a disability evaluation of 100 percent for undifferentiated schizophrenia, effective as of March 18, 1983, is granted.  

Entitlement to TDIU is dismissed as moot.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


